On the Merits.
The warrants upon which these proceedings are had, were drawn by Wiekliffe, in favor of various parties. They have come into the possession of the relator. He and his employes say he got them in the usual course of business. Employes in the Auditor’s office say that they appear to be drawn in the form generally used by Wiekliffe, and that they believe his signature to them genuine. This may all be true. But if Wiekliffe had no authority to draw the warrants, the fact of his drawing them would create no debt against the State; if they were uttered with the intention of defrauding the State, as is alleged in the answer, the treasury is not to be depleted to pay them, simply because they may happen to be in the hands of an innocent holder. Besides, something more than the genuineness of the Auditor’s signature, and the lawfulness of the issue is required to protect the holder, innocent *164though he may he. Now, the warrants in question, as we have already-stated, are all issued in favor of certain parties, and are therefore only payable to those parties or to their order. Their indorsement alone could give them transfer, they not being commercial paper, and a forged indorsement conveys no title. And if they were made payable to the parties named, which parties were real creditors of the State, and their signatures thereon were forged, and the warrants had been paid, the State would still remain their debtor, and would have to pay again. Now, the Auditor of Accounts (Graham), testifies that when these warrants came into his possession he caused many of the indorsers thereon to come before him, and they each declared that their signatures were forgeries. Under this state of facts, and with this evidence before us, we can not affirm the judgment which orders their payment. Neither can we decide the case entirely against the relator. He may be right. If so, he will only suffer delay. . But we think that the interest of public justice requires that the case should be remanded, in order that the validity of the debt which is claimed against the State maybe properly inquired into, and the genuineness of the indorsements which alone gives to the relator his title, may be satisfactorily established.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be avoided, annulled and reversed, and that the case be remanded to the court from which it came to be proceeded in according to law, appellees to pay the costs of appeal.
Rehearing refused.